DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 objected to because of the following informalities:  
Regarding claim 1, in line 1 the phrase “High-speed dewatering and pulverizing turbine “must be change to “A high-speed dewatering and pulverizing turbine”.
Regarding claim 7, in line 1 the phrase “Procedure for obtaining solid pulverized  “must be change to “A procedure for obtaining solid pulverized”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the phrase "e.g" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6 are rejected because they depend from claim 1.
Claims 6-13 are rejected because they depend from claim 7.

Regarding claims 1 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term “generally” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 1, the phrase in line 16 “the turbine inlet” render the claim indefinite because it is unclear if “the turbine inlet” is the same as or different from “a duct in the bottom part for the input of solid particles” that recited in the same claim 1 line 7.
As best understood and for the purpose of the examination, the Examiner interpreted the “turbine inlet” is the same as “a duct in the bottom part for the input of solid particles” that recited in the same claim 1 line 7.
Claim 2 recites the limitation "the top of each vane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2, 5, 9 and 11, the phrase “also” render the claim indefinite because it’s unclear what is meant by this phrase. 
The Applicant should consider replacing the phrase “also” by “further, further comprises, further have….” 

Claim 3 recites the limitation "the top of vanes or the blades" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, the phrase in lines 2-3 “each vane or blade presents a straight shape at the bottom on one of the sides thereof (profile) and a concave shape on the other” render the claim indefinite because it is unclear if what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “each vane or blade presents a straight shape at the bottom on one of the sides thereof (profile) and a concave shape on the other” as “each vane or blade having a bottom portion with that presents a straight shape at a first side and a concave shape on the second side that is opposite to the first side”.

Regarding claim 7, the phrase in line 18 “the turbine inlet” render the claim indefinite because it is unclear if “the turbine inlet” is the same as or different from “a 
As best understood and for the purpose of the examination, the Examiner interpreted the turbine inlet” is the same as “a duct in the bottom part for the input of solid particles” that recited in the same claim 7 line 9.

Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 11 recites the limitation "the top of each vane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the outer shape of the vanes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the phrase in lines 2-3 “each vane or blade presents a straight shape at the bottom on one of the sides thereof (profile) and a concave shape on the other” render the claim indefinite because it is unclear if what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “each vane or blade presents a straight shape at the bottom on one of the sides thereof (profile) and a concave shape on the other” as “each vane or blade having 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin (RU2010107C1 attached NPL, English Machine translation) in view of Reiniger (US4245999A).
Regarding claim 1, Sirotkin disclose: 
a) a stator (figs.1-2: the fixing plate of the housing (1)) having circular geometry with a duct at one end (fig.1: (3)) for the output of the solid pulverized particles and a duct in the bottom part (fig.1: (2)) for the input of solid particles to be pulverized; 
Examiner notice: the Applicant disclose that the duct (fig.2: (10)) is located in the bottom part which faced the intake of the rotor (fig.2: (2) (Applicant’s figure 2);
The prior art of Sirotkin disclose the duct (fig.1: (2)) is located in the side part which faced the intake of the rotor (fig.1: (4));
However, the phrase of the bottom part is depending on how the device is illustrated; the Applicant device is oriented vertically; and the prior art of Sirotkin is oriented horizontally;
Therefore, the Examiner read the duct (2) is located in the bottom part.
b) a wheel or rotor (fig.1: (4)) with vanes or blades (fig.1: (4)), located inside the stator, which contains the following elements (paragraph 56): 
i) two vane fixing and mounting plates (fig.1: (5) and (6)) of circular shape; 
ii) a central axis (fig.1: (A)) to fit the fixing plates; 
iii) at least four separating and mounting bars (figs.1-2: (13)) that run parallel to the central axis (fig.1: (A)) and attached perpendicularly through one of its ends to the fixing and mounting plates (fig.1: (5) and (6)); and 
iv) at least four vanes or blades (figs.1-2: (4)) that are joined to the central axis (fig.1: (A)) and located radially, generally flat; and 
c) a central securing assembly (fig.1: (7) and (8)).  

Sirotkin does not disclose where each vane or blade has a lower inner slot located at the bottom of one of its sides and close to the turbine inlet, which generates a 
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor.  
Reiniger disclose:
a) a stator (fig.4: (117)) having circular geometry with a duct (fig.2: (Y)) at one end for the output of the solid pulverized particles and a duct (fig.2: (11)) for the input of solid particles to be pulverized;
b) a wheel or rotor (fig.4: (18)) with vanes or blades (figs.4-5: (120)), located inside the stator, which contains the following elements (col.9 last 16 lines-col.10 line 12):
i) two vane fixing and mounting plates of circular shape (fig.4: (145));
ii) a central axis to fit the fixing plates (figs.4-5: (18));
iii) at least four separating and mounting bars (see figs.4-5 below) run parallel to the central axis and attached perpendicularly through one of its ends to the fixing and mounting plates; and
iv) at least four vanes or blades (fig.5: (120)) that are joined to the central axis and located radially, generally flat, where each vane or blade has a lower inner slot (fig.6: (120b)) located at the bottom of one of its sides, which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized
(the apparatus of Reiniger carry out the limitation “which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.)
; and
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor (col.12 line 24-col.13 line 8).

Both of the prior arts Sirotkin and Reiniger are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the vanes of the device of Sirotkin by the vanes as taught by Reiniger thereby having where each vane or blade has a lower inner slot located at the bottom of one of its sides and close to the turbine inlet, which generates a low-frequency signal and higher- frequency harmonics to allow the material and the water particles inside the turbine to be atomized; and modify the device of Sirotkin to have a central securing assembly for adjusting and securing all the elements that form the wheel or rotor as taught by Reiniger, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 7, Sirotkin disclose: 
a) a stator (figs.1-2: the fixing plate of the housing (1)) having circular geometry with a duct at one end (fig.1: (3)) for the output of the solid pulverized particles and a duct in the bottom part (fig.1: (2)) for the input of solid particles to be pulverized; 
Examiner notice: the Applicant disclose that the duct (fig.2: (10)) is located in the bottom part which faced the intake of the rotor (fig.2: (2) (Applicant’s figure 2);
The prior art of Sirotkin disclose the duct (fig.1: (2)) is located in the side part which faced the intake of the rotor (fig.1: (4));
However, the phrase of the bottom part is depending on how the device is illustrated; the Applicant device is oriented vertically; and the prior art of Sirotkin is oriented horizontally;
Therefore, the Examiner read the duct (2) is located in the bottom part.
b) a wheel or rotor (fig.1: (4)) with vanes or blades (fig.1: (4)), located inside the stator, which contains the following elements (paragraph 56): 
i) two vane fixing and mounting plates (fig.1: (5) and (6)) of circular shape; 
ii) a central axis (fig.1: (A)) to fit the fixing plates; 
iii) at least four separating and mounting bars (figs.1-2: (13)) that run parallel to the central axis (fig.1: (A)) and attached perpendicularly through one of its ends to the fixing and mounting plates (fig.1: (5) and (6)); and 
iv) at least four vanes or blades (figs.1-2: (4)) that are joined to the central axis (fig.1: (A)) and located radially, generally flat; and 

Sirotkin does not disclose where each vane or blade has a lower inner slot located at the bottom of one of its sides and close to the turbine inlet, which generates a low-frequency signal and higher- frequency harmonics to allow the material and the water particles inside the turbine to be atomized; and 
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor.  
II) putting the turbine into operation for the turbine to attain the required high speed;
III) inputting a current of air-borne solid particles under a condition of negative pressure or suction at the bottom of the turbine; and
IV) pulverizing the solid particles and dissociating the water within the solid particles.

Reiniger disclose:
a) a stator (fig.4: (117)) having circular geometry with a duct (fig.2: (Y)) at one end for the output of the solid pulverized particles and a duct (fig.2: (11)) for the input of solid particles to be pulverized;
b) a wheel or rotor (fig.4: (18)) with vanes or blades (figs.4-5: (120)), located inside the stator, which contains the following elements (col.9 last 16 lines-col.10 line 12):
i) two vane fixing and mounting plates of circular shape (fig.4: (145));
ii) a central axis to fit the fixing plates (figs.4-5: (18));

iv) at least four vanes or blades (fig.5: (120)) that are joined to the central axis and located radially, generally flat, where each vane or blade has a lower inner slot (fig.6: (120b)) located at the bottom of one of its sides, which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized
(the apparatus of Reiniger carry out the limitation “which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.)
; and
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor (col.12 line 24-col.13 line 8).
II) putting the turbine into operation for the turbine to attain the required high speed (fig.3: (137));
III) inputting a current of air-borne solid particles under a condition of negative pressure or suction at the bottom of the turbine (co.11 lines 11-13); and


Both of the prior arts Sirotkin and Reiniger are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the vanes of the device of Sirotkin by the vanes as taught by Reiniger thereby having where each vane or blade has a lower inner slot located at the bottom of one of its sides and close to the turbine inlet, which generates a low-frequency signal and higher- frequency harmonics to allow the material and the water particles inside the turbine to be atomized; and further modify the device of Sirotkin to have a central securing assembly for adjusting and securing all the elements that form the wheel or rotor, c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor; II) putting the turbine into operation for the turbine to attain the required high speed (fig.3: (137)); III) inputting a current of air-borne solid particles under a condition of negative pressure or suction at the bottom of the turbine (co.11 lines 11-13); and IV) pulverizing the solid particles and dissociating the water within the solid particles (col.9 lines 3-11) as taught by Reiniger, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



    PNG
    media_image1.png
    912
    665
    media_image1.png
    Greyscale














    PNG
    media_image2.png
    591
    638
    media_image2.png
    Greyscale












Regarding claims 3 and 12, Reiniger teaches the outer shape of the top of the vanes or blades can be sinusoidal with square teeth or with vertices, triangular or polygonal (fig.6: (120c)) and where said shape of the upper part allows to prevent the material buildup in the stator walls, thus avoiding friction or restraint of the turbine.  

Regarding claims 4 and 13, Reiniger teaches each vane or blade presents a straight shape (fig.6: (120c)) at the bottom on one of the sides thereof (profile) and a concave shape (see fig.5 above) on the other, wherein the same side that has the concave shape has the inner slot (fig.5: (120a)), so as, on the straight and concave form of the rotor vanes, a resonance chamber, with acoustic amplitudes and frequencies that generate an ultrasound condition, with measures higher than 120 dB caused by the high speed and the sound as generated by the inner slot due to the passage of air, is formed

(the apparatus of Reiniger carry out the limitation “so as, on the straight and concave form of the rotor vanes, a resonance chamber, with acoustic amplitudes and frequencies that generate an ultrasound condition, with measures higher than 120 dB caused by the high speed and the sound as generated by the inner slot due to the passage of air, is formed”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.)  


Regarding claim 6, Sirotkin disclose the rotor of the turbine can have 6, 8, 10, 12, 16 or more pairs of vanes or blades (figs.1-2: (4)), and wherein the vanes or blades are located along the turbine's stator shape keeping a distance as defined around said stator.

Regarding claim 8, Sirotkin disclose wherein the current of air-borne solid particles entering the high-speed turbine at the bottom by suction or negative pressure go through the vanes or blades at high speed (paragraph 74).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin (RU2010107C1attached NPL, English Machine translation) in view of Reiniger (US4245999A) as applied to claim 1 above with respect to claim 2; and as applied to claim 7 above with respect to claim 11, and further in view of Gurol (US20040000069A1).
Regarding claims 2 and 11, Sirotkin in view of Reiniger does not disclose the limitations of claims 2 and 11.
Gurol disclose a rotor (fig.4: (100)) comprising vanes (fig.4: (120)) have two upper open-chute-type holes (see fig.4 below) at each side of the vane, located immediately below the top of each vane, which allow as the wheel or rotor rotates inside a stator (106) for the free circulation of the vanes inside the stator and a speed increase of the solid particles.
(the apparatus of Reiniger carry out the limitation “for the free circulation of the vanes inside the stator and a speed increase of the solid particles”, since it has been In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See 
    PNG
    media_image3.png
    629
    590
    media_image3.png
    Greyscale
MPEP 2112.02.)
  










Both of the prior arts Sirotkin and Gurol are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sirotkin in view of Reiniger to have the vanes or blades also have two upper open-chute-type holes at each side of the vane, located immediately below the top of each vane, which allow as the wheel or rotor rotates inside the stator for the free circulation of the vanes inside the stator and a speed increase of the solid particles as taught by Gurol, since it [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin (RU2010107C1 attached NPL, English Machine translation) in view of Reiniger (US4245999A) as applied to claim 1 above with respect to claim 5 and as applied to claim 7 above with respect to claim 9, and further in view of Peter (US3533567A).
Regarding claims 5 and 9, Sirotkin disclose the turbine is also mounted on a drive system supportive of its central axis (fig.1: see the drive on the right side), 
Sirotkin in view of Reiniger does not disclose which allows the turbine to work at high speed and comprises a double gear box to attain its high speed.  

Peter disclose:
a) a stator (fig.5: (2b) and (2d)) having circular geometry with a duct at one end for the output of the solid pulverized particles and a duct for the input of solid particles to be pulverized (fig.6);
b) a wheel or rotor (fig.5: (2a) and (2c)) with vanes or blades (figs.4-5: (2a) and (2c)), located inside the stator;
 a drive system supportive of its central axis, which allows the turbine to work at high speed and comprises a double gear box to attain its high speed (col.2 lines 46-48 and col.8 lines 4-8).
Both of the prior arts Sirotkin and Peter are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sirotkin in view of Reiniger to have a double gear box to attain its high speed as taught by Peter, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 10, Sirotkin does not disclose wherein the rotational speed is preferably in the range comprised from about 2,000 RPM to about 10,000 RPM.
However, having the rotational speed is preferably in the range comprised from about 2,000 RPM to about 10,000 RPM would have resulted from routine engineering practices and it therefore not patentable and would be obvious.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Sirotkin to the rotational speed is preferably in the range comprised from about 2,000 RPM to about 10,000 RPM, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joe (US2561564A)
Joe disclose a rotor (10) comprising two vane fixing and mounting plates of circular shape (fig.1: the top and bottom plates of  the rotor (10)); a central axis (fig.1: (7)) to fit the fixing plates; at least four separating and mounting bars (fig.1: (26)) that run parallel to the central axis and attached perpendicularly through one of its ends to the fixing and mounting plates; and at least four vanes or blades (fig.1: (27)) that are joined to the central axis and located radially, generally flat (fig.1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753